779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRANCIS E. EVANS, Plaintiff-Appellantv.JON R. SPAHR, JUDGE; DAVID A. LIGHTTISER, PROS.; CURTIS L.GREENWAY, ASST. PROS.; PHILIP E. RESTA, CLERK OFCOURT, Defendants-Appellees.
85-3192
United States Court of Appeals, Sixth Circuit.
10/2/85

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  MERRITT and WELLFORD, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks release from confinement, monetary damages, and other relief from the named defendants.  The district court, after receiving defendants' motions to dismiss and motions for summary judgment, dismissed the case.  Plaintiff appeals.  On appeal, plaintiff has filed an informal brief and moves for the appointment of counsel.


3
Upon consideration, we find ourselves in agreement with the district court.  To the extent that plaintiff seeks release from confinement, his claim is cognizable only in habeas corpus.  Preiser v. Rodriguez, 411 U.S. 475 (1975).  The claims against the state court judge and the county prosecutors were properly dismissed on immunity grounds.  Stump v. Sparkman, 435 U.S. 349 (1978); Imbler v. Pachtman, 424 U.S. 409 (1976).  The allegation that the Licking County Clerk of Courts somehow improperly handled filings in plaintiff's criminal actions was completely controverted by affidavit and was properly dismissed.  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it hereby is affirmed.